Citation Nr: 0218557	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
May 1970.

This appeal arose from a May 2001 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to a 
total disability rating based on individual 
unemployability (TDIU).  In October 2002, the veteran 
testified before the undersigned at a Video Conference 
hearing.


FINDING OF FACT

The veteran's service-connected PTSD does prevent him from 
securing and following some type of gainful employment.


CONCLUSION OF LAW

The veteran is unemployable solely due to the service-
connected PTSD.  38 U.S.C.A. §§ 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he is unemployable because 
of his service-connected PTSD.  He has noted that his 
symptoms are severe and prevent his working.  Therefore, 
he believes that TDIU should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was awarded service connection for post 
traumatic stress disorder (PTSD) by a rating action issued 
in January 2001, which assigned a 70 percent disability 
evaluation effective June 3, 1999.  He then submitted a 
claim for individual unemployability, arguing that this 
disorder had rendered him unable to work.

A November 1999 psycho-social assessment noted that the 
veteran had worked at General Motors from 1973 to 1980; he 
stated that he had left because he could not stand being 
closed in.  He began a bricklaying business even though he 
had no formal training and no certificate.  However, he 
indicated that was not engaged in this activity because he 
was caring for his ill father. 

An April 2000 disability evaluation conducted by the 
Social Security Administration noted that the veteran's 
concentration was not significantly impaired although he 
had moderate limits on his ability to deal with the 
public.  He could get along with peers and displayed 
socially acceptable behavior.  He had moderate limits on 
his ability to respond appropriately to work setting 
changes; he also had moderate limits in social 
functioning.  He denied ever having an episode at work 
which caused him to withdraw from the situation or which 
caused a worsening of his symptoms.  He stated that he had 
not worked in 8 years and that he spent his days sitting 
at home watching television.  He stated that he would 
occasionally have a few beers with fellow Vietnam veterans 
and would go fishing on occasion.  He described no other 
activities.  His PTSD was assigned a Global Assessment of 
Functioning (GAF) Score of 50.

VA examined the veteran in December 2000.  He stated that 
he could not get a job and that things were getting worse.  
He said that he had trouble with anger and was becoming 
more and more isolated in order to prevent hurting someone 
else.  He described several attempts at suicide.  He was 
married briefly in the 1970's but his wife divorced him 
because she could not handle his anger outbursts and 
sleeping problems.  He admitted to past alcohol abuse but 
stated that he now only had an occasional beer on the 
weekends.  The mental status examination noted that he was 
cooperative but had very poor eye contact.  His speech was 
slow and low in tone.  His mood was depressed and his 
affect was very constricted.  His thought processes were 
logical, sequential and pertinent.  He denied any current 
suicidal ideation and denied the presence of auditory or 
visual hallucinations.  He was not paranoid or delusional.  
He was oriented in three spheres and his memory was 
intact.  His Axis I diagnoses were PTSD and major 
depressive disorder.  His GAF Score was 60, which was 
described as moderate impairment.  The examiner then 
stated that 

It is my opinion that the patient's PTSD and 
major depressive disorder currently have a 
significant impact on the patient's occupational 
and social impairment which has significantly 
reduced his ability for looking for a job and 
keeping a relationship and having normal social 
contact with people.

VA treatment records reflect that the veteran was seen on 
June 12, 2001 complaining of sleep difficulties, 
depression, nervousness and anxiety.  He stated that he 
still had flashbacks and nightmares.  His psychomotor 
activity was somewhat retarded and his mood was dysphoric.  
There were no hallucinations or paranoid ideation and his 
thought processes were organized and goal directed.  In 
October 22, 2001, he was noted to suffer from chronic 
severely disruptive PTSD.

In October 2002, the veteran testified before the 
undersigned at a Video Conference hearing.  The veteran's 
representative stated that the veteran had been denied SSI 
benefits because he had not earned enough money to 
qualify; he was then awarded service connection and was 
awarded enough compensation that he was over the income 
limit to allow him to collect SSI benefits.  The veteran 
had indicated that he had worked for himself as a 
bricklayer although he had never made enough to be over 
the poverty level; in fact, three years previously, he had 
made only $750.00.  He stated that before the death of his 
parents, he would stay in their garage, noting that when 
he went out he always got into trouble.  He commented that 
he re-lived traumatic events and has trouble sleeping.  He 
related problems being around other people and indicated 
that he did not like to be touched.  He testified that he 
had attempted suicide at least 14 times over the past 20 
years; he still thinks about suicide at least twice a 
month.  He also used to drink to help himself sleep.  He 
indicated that he had probably had over 20 jobs since 
separation from service; he stated that he lost all of 
them because of his inability to get along with others, 
particularly supervisors.


Relevant laws and regulations

According to 38 C.F.R. § 3.340(a) (2002), a total 
disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  However, if the total 
disability rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provided an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) 
(2002).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  
38 C.F.R. § 4.16(a) (2002).


GAF

Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), [citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)]. A GAF score of 41 to 50 
is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  A GAF of 61 to 70 is defined as 
some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing 
Gilbert, 1 Vet. App. at 54).



Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed 
to provide in support of his claim.

In February 2001, the veteran filed his claim for TDIU, 
which noted his treatment at a VA facility.  These records 
were obtained by the RO.  In a statement of the case, 
dated January 2002, the RO told the veteran that the 
outpatient treatment records, as well as the report of the 
December 2000 VA examination, had been reviewed and that 
this evidence did show entitlement to TDIU.  The statement 
of the case also included notice of the criteria used by 
the RO in denying the claim.  In October 2002, the veteran 
provided testimony before the undersigned at a Video 
Conference hearing.  It was stated during this hearing 
that there was no additional evidence that needed to be 
obtained.

Thus, through a series of letters and a statement of the 
case, the RO has informed the veteran of the information 
and evidence necessary to substantiate his claim.  The RO 
has also provided the veteran with an examination and 
notified him of what evidence and information was being 
obtained by VA and what information and evidence he needed 
to provide in support of his claim.  For these reasons, 
further development is not needed to meet the requirements 
of VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Discussion

After a careful review of the evidence of record, it is 
found that the veteran is entitled to TDIU.  The evidence 
indicates that the veteran's service-connected PTSD is 
currently evaluated as 70 percent disabling, thus meeting 
the rating requirements of 38 C.F.R. § 4.16(a) (2002).  
Moreover, the record indicates that the veteran is unable 
to secure or follow a substantially gainful occupation 
because of his service-connected PTSD.  The examiner noted 
in December 2000 that the veteran's PTSD would have a 
significant impact on his ability to obtain and maintain 
employment.  The veteran has stated that he occasionally 
lays brick for a few dollars; however, the last time he 
did this was over 3 years ago and he earned only $750.00 
for the year, which is clearly not gainful employment.  
Given this evidence, it is found that the veteran has been 
rendered unemployable by his service-connected PTSD.

Therefore, it is concluded that, after weighing all the 
evidence of record and after resolving any doubt in the 
veteran's favor, the evidence supports the veteran's claim 
for entitlement to TDIU.


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

